DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s communication of 9/24/2019.  Currently claims 61-65 and 76-78 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 61-65 and 76-78 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Morris et al. (US 2010/0241062 A1).
Morris discloses a medical fluid delivery method, comprising: expelling a medical fluid from a fluid pump chamber (as shown in figures 12a-12c) defined between a membrane (140) and a recessed region (154a) of a base of a medical fluid cassette by using a piston (134a) to press the membrane into the recessed region; and then drawing medical fluid into the fluid pump chamber by retracting the piston and allowing the membrane to rebound 
Concerning claim 62 and the membrane creates a vacuum pressure of about 150 mbar to about 200 mbar within the fluid pump chamber when the membrane is allowed to rebound after being pressed into the recessed region by the piston (examiner is of the position that this is the pressure with the Morris device as the chamber appears to be of the same construction, orientation and materials as the applicant’s chamber and membrane).
Concerning claim 64 and at any given time throughout the retraction of the piston, an area of a portion of the piston in contact with the membrane is substantially equal to an area of the pump chamber in a plane in which the membrane lies (see figure 12c and note 134 orientation with 140 and 161contact region).
Concerning claim 65 and the medical fluid is dialysate (see background para [0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claim 63 and 76-78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris et al. (US 2010/0241062 A1) in view of Farrell et al. (US 2012/0271226 A1).
Morris discloses the claimed invention except for the piston head that radially inward moves.   Farrell teaches that it is known to use the piston head that radially inward moves as set forth in figure 4 for example and structure 188A or figure 21c near 268A to provide a secure attachment to the membrane to greater control the volume of the chamber.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Morris with the piston head that radially inward moves as taught by Farrell, since such a modification would provide the method with the piston head that radially inward moves for providing a secure attachment to the membrane to greater control the volume of the chamber.
Concerning claim 77 and at any given time throughout an outward stroke of the piston head, an area of a portion of the piston head in contact with the membrane is substantially equal to an area of the fluid pump chamber in a plane in which the membrane lies (see figure 12c and note 134 orientation with 140 and 161contact region).
Concerning claim 78 and the medical fluid is dialysate (see background para [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783